NATION ENERGY INC.
Suite F - 1500 West 16th Avenue
Vancouver BC V6H 4B9 Canada
March 31, 2014


TO:
Paltar Petroleum Limited

1555 Blake Street   Suite 1002
Denver, Co.  80202 
 
Attention:              Mr. Marc Bruner


Dear Sirs:


RE:           First Amendment to Letter Agreement Dated October 11, 2013


This letter sets out the first amendment to the letter agreement dated October
11, 2013 (“Agreement”) reached among Nation Energy Inc. as purchaser (“the
Purchaser”), and Paltar Petroleum Limited (the "Vendor") regarding the transfer
and sale by the Vendor of certain Australian oil and gas permit and application
assets.  Marc Bruner (“Bruner”) as an indirect major shareholder and CEO of the
Vendor agrees to the terms of this amendment.
 


 
1.  
The period of time provided by Paragraph 5 of the Agreement during which Vendor
may receive advances under the Line of Credit, as defined in Paragraph 5, is
amended so that it shall continue through July 30, 2014, rather than March 31,
2014.

 
 
2.  
Paragraph 7 of the Agreement is amended to provide that the parties will use
their reasonable best efforts to ensure that Closing occurs on or before July
30, 2014, or on such other date as the parties may agree, to be held at such
place and time as the parties may agree.

 
 
3.  
Paragraph 9 of the Agreement is amended to provide that the Vendor will provide
prior to Closing audited financial statements regarding the operations of the
Vendor Assets for the two most recent ended fiscal years, prepared by a PCAOB
approved auditor, and prior to Closing, will provide quarterly financial
statements as reviewed by its auditor for the fiscal period ended March 31,
2014, and such additional fiscal period financial statements as may be required
under SEC regulations.

 


 
Except as expressly set forth above, all terms and conditions of the Agreement
remain in full force and effect.  The parties agree that the additional time
allowed by this amendment to accomplish the transaction documentation is ample
consideration for such amendment.
 
 
If the foregoing correctly sets out the terms of our amendment, please execute
this letter in the space provided.
 




 
NATION ENERGY
INC.                                                                                     PALTAR
PETROLEUM LIMITED
 
 
Per:   /s/ John Hislop                                                          
Per:     /s/ Marc Bruner 
          Authorized
Signatory                                                                                         
 Authorized Signatory
 




 
/s/ Marc Bruner
Marc Bruner


 



 
 

--------------------------------------------------------------------------------

 
